Motions for summary reversal denied without prejudice to renew upon proper papers. Memorandum: In considering the applications for summary reversal of the convictions we find that additional information is necessary. The parties should furnish the court the following additional facts in each case: the date of the indictment, the length of the trial or the date of the plea, when defendant was sentenced, when the notice of appeal was filed, the date when defendant’s attorney requested the minutes of the trial, whether defendant is out on bail, probation or parole, or is serving his sentence, together with the state of completion of the transcript and the reasons why the full and complete transcript of the proceeding is not available.